          Case 1:20-cv-01408-BAH Document 17 Filed 08/31/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
AMERICAN BROADCASTING COMPANIES, )
INC, and BENJAMIN GITTLESON,              )
                                          )
       Plaintiffs,                        )
                                          )
               v.                         )  Case No. 1:20-cv-1408 (BAH)
                                          )
U.S. DEP’T OF HEALTH AND HUMAN            )
SERVICES,                                 )
                                          )
       Defendant.                         )
__________________________________________)

                              EIGHTH JOINT STATUS REPORT

        Pursuant to this Court’s Minute Order of July 30, 2021, the parties hereby submit this

joint status report.

        Background and Current Status: This case concerns a request under the Freedom of

Information Act, 5 U.S.C. § 552, submitted by Plaintiffs American Broadcasting Companies,

Inc. and Benjamin Gittleson (“Plaintiffs”) to Defendant United States Department of Health and

Human Services (“Defendant”) on or about April 3, 2020, seeking emails regarding a particular

change made to the text of the website for the United States Strategic National Stockpile.

Plaintiffs initiated this action on May 27, 2020, and Defendant answered on July 2, 2020.

        Defendant initially conducted a broad keyword search that returned over 40,000 pages of

material after deduplication. In light of the returns of that initial search, counsel for the parties

conferred via telephone and email, and as a result of those conversations Defendant agreed to

conduct a revised search using specific keywords and other limiting criteria provided by

Plaintiffs. Defendant completed its revised search and located approximately 6,972 pages of

potentially responsive records, including attachments to emails.

                                                   1
          Case 1:20-cv-01408-BAH Document 17 Filed 08/31/21 Page 2 of 3




       Defendant made productions of records in September, October, November, and

December of 2020, and January, February, March, April, May, June, and July of 2021.

Defendant withheld records and portions thereof that the agency maintains are exempt pursuant

to FOIA exemptions 5 and 6, as well as other records it maintains are “not relevant” or not

“responsive” to Plaintiffs’ FOIA request. Defendant reports that it has completed its processing

of records in this matter.

       Next Steps:

       The parties are discussing whether any remaining disputes, including attorney’s fees and

costs, can be resolved informally or if motions practice will be necessary. The parties are

making progress and wish to continue discussing the possibility of settlement. The parties

respectfully propose to file another status report in approximately 30 days to update the Court

and propose next steps.

       Conclusion:

       For the reasons set forth herein, the parties propose that they file a further status report

with the Court on or before September 30, 2021, setting forth the status of this matter.



Dated: August 31, 2021                                Respectfully Submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director, Federal Programs Branch

                                                      /s/ Amy E. Powell
                                                      AMY E. POWELL
                                                      Trial Attorney, Federal Programs Branch
                                                      Civil Division, Department of Justice
                                                      c/o U.S. Attorney’s Office
                                                      150 Fayetteville St., Suite 2100
                                                      Raleigh, NC 2760
                                                  2
Case 1:20-cv-01408-BAH Document 17 Filed 08/31/21 Page 3 of 3




                                  Phone: 919-856-4013
                                  Email: amy.powell@usdoj.gov

                                  Counsel for Defendant

                                  /s/Adam A. Marshall
                                  Adam A. Marshall
                                  D.C. Bar No. 1029423
                                  Katie Townsend
                                  D.C. Bar No. 1026115
                                  Email: ktownsend@rcfp.org
                                  Email: amarshall@rcfp.org
                                  REPORTERS COMMITTEE FOR
                                  FREEDOM OF THE PRESS
                                  1156 15th Street NW, Suite 1020
                                  Washington, DC 20005
                                  Phone: 202.795.9300
                                  Facsimile: 202.795.9310

                                  Counsel for Plaintiffs




                              3
